 Case 2:21-cv-11211-PDB-DRG ECF No. 1, PageID.1 Filed 05/24/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,                       )
                                                 )
              Plaintiff,                         )    Case No.
                                                 )
              v.                                 )
                                                 )
 CHARLES HUNTER,                                 )
                                                 )
              Defendant.                         )


                                        COMPLAINT

         The United States of America, at the direction of a delegate of the Attorney

General and with the authorization of a delegate of the Secretary of the Treasury,

pursuant to 26 U.S.C. § 7401, brings this civil action to reduce to judgment unpaid

federal tax liabilities owed by Charles Hunter. For its complaint, the United

States alleges as follows:

                                 JURISDICTION AND PARTIES

         1.        The district court has jurisdiction pursuant to 26 U.S.C. § 7402(a) and

28 U.S.C. §§ 1331, 1340, and 1345.

         2.        The defendant Charles Hunter resides within the jurisdiction of this

Court.




                                               -1-
 Case 2:21-cv-11211-PDB-DRG ECF No. 1, PageID.2 Filed 05/24/21 Page 2 of 4




           COUNT TO REDUCE INCOME TAX LIABILITIES TO JUDGMENT

      3.     A delegate of the Secretary of the Treasury made assessments against

Charles Hunter for income taxes for the periods, on the dates, and in the amounts

described below. These liabilities have balances due as of May 21, 2021,

including assessed and accrued late-filing and late-payment penalties under 26

U.S.C. § 6651 or penalties for failure to make estimated tax payments under 26

U.S.C. § 6654, costs, and statutory interest, and after applying any abatements,

payments, and credits, as follows:

    Period   Assessment Assessment Type              Amount     Balance Due
   Ending       Date                                 Assessed    5/21/2021
  12/31/2006 05/23/2011 Tax Per Exam                $105,763.00   $17,933.69

  13/31/2007 05/23/2011       Tax Per Exam          $105,466.00      $200,403.11

  12/31/2008 05/23/2011       Tax Per Exam          $111,093.00      $200,983.54

  12/31/2009 11/25/2013       Tax Per Exam          $122,807.00      $226,197.98

  12/31/2010 11/25/2013       Tax Per Exam          $109,547.00      $196,010.21

  12/31/2011 06/22/2015       Tax Per Exam          $107,465.00      $183,004.68

  12/31/2012 08/29/2016       Tax Per Exam          $120,444.00      $204,038.49

  12/31/2013 04/03/2017       Tax Per Exam          $103,810.00      $200,075.97

  12/31/2014 05/22/2017       Tax Per Exam          $104,102.00      $196,196.17

  12/31/2015 07/31/2017       Tax Per Exam          $104,322.00      $167,689.42

  Total                                                            $1,792,533.26

                                         -2-
 Case 2:21-cv-11211-PDB-DRG ECF No. 1, PageID.3 Filed 05/24/21 Page 3 of 4




      4.     Notice of the liabilities described in paragraph 3 was given to, and

payment demanded from, Charles Hunter.

      5.     Despite proper notice and demand, Charles Hunter failed, neglected,

or refused to fully pay the liabilities, and after the application of all abatements,

payments, and credits, he remains liable to the United States in the amount of

$1,792,533.26, plus statutory additions and interest accruing from and after May

21, 2021.




                                           -3-
  Case 2:21-cv-11211-PDB-DRG ECF No. 1, PageID.4 Filed 05/24/21 Page 4 of 4




          WHEREFORE, the plaintiff United States of America requests the following

relief:

          A.    Judgment against the defendant Charles Hunter for income tax

liabilities for the periods ending December 31, 2006 through December 31, 2015,

in the amount of $1,792,533.26, plus statutory additions and interest accruing from

and after May 21, 2021, including interest pursuant to 26 U.S.C. §§ 6601, 6621,

and 6622, and 28 U.S.C. § 1961(c); and,

          B.    The United States of America shall recover its costs, and be awarded

such other and further relief as the Court determines is just and proper.



                                                 RICHARD E. ZUCKERMAN
                                                 Principal Deputy Asst. Atty. General
                                                 Tax Division, U.S. Dept. of Justice

                                                 /s/ Robert J. Wille
                                                 ROBERT J. WILLE
                                                 Trial Attorney, Tax Division
                                                 U.S. Department of Justice
                                                 P.O. Box 55
                                                 Washington, D.C. 20044-0055
                                                 Tel: 202-514-5573
                                                 Fax: 202-514-5238
                                                 e-Mail: Robert.J.Wille@usdoj.gov

Of Counsel:

SAIMA S. MOHSIN
Acting United States Attorney



                                           -4-
